      Case 5:20-cv-00045 Document 45 Filed on 03/26/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA,                  §
                                            §
                     Plaintiff,             §
                                            §
 v.                                         §       CASE NO. 5:20-CV-045
                                            §
 175.80 ACRES OF LAND, MORE OR LESS,        §
 SITUATE IN WEBB COUNTY, STATE OF           §
 TEXAS; AND HORACIO ACEVEDO, JR., ET §
 AL.,                                       §
                                            §
                    Defendants.             §
______________________________________________________________________________

                             AMENDED ADVISORY
______________________________________________________________________________

       Pursuant to the Court’s order of March 16, 2021, the United States of America files the

requested advisory. The final stipulation of dismissal was drafted and sent to all landowners for

signature. To date, 15 of 16 landowners have returned their signature page. The United States of

America does not anticipate any trouble in obtaining the remaining signature. The United States

of America will file the stipulation of dismissal as soon as the last signature is received.


                                                       Respectfully submitted,

                                                       RYAN K. PATRICK
                                                       United States Attorney
                                                       Southern District of Texas

                                               By:     s/ John A Smith, III_________
                                                       JOHN A. SMITH, III
                                                       Assistant United States Attorney
                                                       Attorney-in-Charge
                                                       Southern District of Texas No. 8638
                                                       Texas Bar No. 18627450
                                                       One Shoreline Plaza
                                                       800 North Shoreline Blvd., Suite 500

                                              Page 1 of 3
     Case 5:20-cv-00045 Document 45 Filed on 03/26/21 in TXSD Page 2 of 3




                                                   Corpus Christi, Texas 78401
                                                   Telephone: (361) 888-3111
                                                   Facsimile: (361) 888-3234
                                                   E-mail: john.a.smith@usdoj.gov




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing ADVISORY was served via mail or email, on

March 26, 2021, to the following:

       Cynthia A. Dovalina
       San Antonio, TX

       Lilia A. Gates
       San Antonio, TX

       Sandra A. Herzik
       San Antonio, TX

       Javier Acevedo
       Laredo, TX

       David Acevedo
       Laredo, TX

       Angelique Marie Acevedo-Barron
       Lakewood, CO

       Hugo D. Acevedo
       Los Alamitos, CA

       Consuelo Acevedo
       Los Alamitos, CA

       Homero E Acevedo
       San Antonio, TX

       Hector E. Acevedo
       Aurora, CO


                                          Page 2 of 3
Case 5:20-cv-00045 Document 45 Filed on 03/26/21 in TXSD Page 3 of 3




 Annette Michele Acevedo-Martinez
 Denver, CO

 Diana Marie Ochoa Johnson
 San Antonio, TX

 William X. Ochoa
 Laredo, TX

 James A. Ochoa
 Cedar Park, TX

 Ana C. Rodriguez
 Frisco, TX




                                     By:     s/ John A Smith, III_________
                                             JOHN A. SMITH, III
                                             Assistant United States Attorney




                                    Page 3 of 3
